DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over JP 2016-220578 A(US 2018/0177145 A1-English translation).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As to claim 1, JP 2016-220578 A(US 2018/0177145 A1-English translation) discloses an emitter 120 disclosed on an inner wall of a tube 110 including a discharge port 112 comprising an intake portion, see Fig. 2A, a regulating unit, see Figure 3A, a discharge portion 192, a flow path 163, a recess 152, a film 140 covering the inner space of the recess see Fig 3A, a diaphragm 142/143, a through hole 173, a plurality of slits 151, an edge portion 175 forming an upper surface-side opening and is a valve seat portion 174, in a state where the emitter is disposed in the tube, when no liquid is present in the tube, the diaphragm portion of the film is not in contact with the valve seat portion, and when the liquid is present in the tube, the diaphragm portion of the film can be in contact with the valve seat portion in accordance with a pressure of the liquid, when the diaphragm portion of the film comes into contact with the valve seat portion, the film and the slits form communication ports to the through hole, see paragraphs [0053], [0065-0071] of US 2018/0177145 A1, except for the condition (1) assuming a cross-sectional area of the communication port formed by the film and the slit required when the emitter has one slit to be 1, a cross-sectional area of a communication port to the through hole formed by the film and each slit is less than 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to meet the condition of assuming a cross-sectional area of the communication port formed by the film and the slit required when the emitter has one slit to be 1, a cross-sectional area of a communication port to the through hole formed by the film and each slit is less than 1, in the emitter of JP 2016-220578 A(US 2018/0177145 A1-English translation), since the slits provided in the recess regulate the flow of irrigation liquid that is discharged by the emitter and the goal is to have a constant flow, i.e. cross-sectional area of the communication port formed by the film when the emitter has one slit is 1, regardless of the number of slits, therefore, the cross-sectional areas of the communication port to the through hole formed by the film and each slit could be made smaller, i.e. less than 1, in order to provide a lower rate of drip flow from the emitter.
As to claims 2 and 3, see paragraph [0033] and polyethylene.
As to claim 4, note drip irrigation tube 100, emitter 120, tube 110, discharge port 112, see paragraphs [0026-0055].
As to claim 5, note drip irrigation tube 100, emitter 120, tube 110, discharge port 112, see paragraphs [0026-0055]. Also, see paragraph [0033] and polyethylene.
As to claim 6, note drip irrigation tube 100, emitter 120, tube 110, discharge port 112, see paragraphs [0026-0055].  Also, see paragraph [0033] and polyethylene.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kidachi ‘939 and Kidachi ‘896 disclose drip irrigation tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752